UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2017 Date of reporting period:	November 30, 2016 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 11/30/16 (Unaudited) COMMON STOCKS (92.0%) (a) Shares Value Aerospace and defense (0.2%) Vectrus, Inc. (NON) 44,970 $1,038,807 Air freight and logistics (1.0%) Atlas Air Worldwide Holdings, Inc. (NON) 34,900 1,724,060 Park-Ohio Holdings Corp. 60,549 2,552,140 Airlines (1.2%) SkyWest, Inc. 66,400 2,446,840 Spirit Airlines, Inc. (NON) 48,300 2,685,480 Auto components (1.9%) Dana, Inc. 131,700 2,224,413 Goodyear Tire & Rubber Co. (The) 31,300 960,597 Modine Manufacturing Co. (NON) 230,500 2,708,375 Stoneridge, Inc. (NON) 164,840 2,616,011 Banks (17.2%) Berkshire Hills Bancorp, Inc. 81,708 2,773,987 Camden National Corp. 87,021 3,389,468 Chemical Financial Corp. 53,451 2,773,038 First Bancorp/Southern Pines, NC 78,000 1,950,000 First Busey Corp. 107,300 2,941,093 First Connecticut Bancorp, Inc. 93,300 2,019,945 First Financial Bancorp 99,800 2,674,640 First Merchants Corp. 124,300 4,267,219 Franklin Financial Network, Inc. (NON) 75,864 2,863,866 Fulton Financial Corp. 160,200 2,843,550 Hanmi Financial Corp. 122,100 3,748,470 IBERIABANK Corp. 37,500 3,106,875 Independent Bank Group, Inc. 43,500 2,614,350 Lakeland Financial Corp. 38,800 1,637,360 Old National Bancorp 179,500 3,060,475 Pacific Premier Bancorp, Inc. (NON) 88,100 2,823,605 Peoples Bancorp, Inc. 86,400 2,523,744 Popular, Inc. (Puerto Rico) 55,720 2,265,018 Preferred Bank 72,600 3,273,534 ServisFirst Bancshares, Inc. 24,294 1,788,524 Southside Bancshares, Inc. 58,223 2,239,839 Sterling Bancorp 157,500 3,583,125 Tristate Capital Holdings, Inc. (NON) 168,474 3,436,870 United Community Banks, Inc. 80,800 2,196,144 Washington Trust Bancorp, Inc. 32,300 1,645,685 Western Alliance Bancorp (NON) 71,300 3,331,136 Wintrust Financial Corp. 49,800 3,278,832 Beverages (0.4%) Cott Corp. (Canada) 134,910 1,531,229 Biotechnology (1.3%) Aptevo Therapeutics, Inc. (NON) 12,304 23,378 Eagle Pharmaceuticals, Inc. (NON) (S) 43,100 3,403,176 Emergent BioSolutions, Inc. (NON) (S) 77,185 2,065,471 Building products (1.5%) Continental Building Products, Inc. (NON) 91,143 2,041,603 NCI Building Systems, Inc. (NON) 139,991 2,337,850 Ply Gen Holdings, Inc. (NON) 147,400 2,247,850 Capital markets (0.6%) OM Asset Management PLC (United Kingdom) 182,803 2,687,204 Chemicals (3.2%) American Vanguard Corp. 139,300 2,535,260 Ferro Corp. (NON) 168,400 2,492,320 Innophos Holdings, Inc. 49,300 2,687,836 Kraton Performance Polymers, Inc. (NON) 46,400 1,430,512 Minerals Technologies, Inc. 23,197 1,878,957 Orion Engineered Carbons SA (Luxembourg) 152,100 2,905,110 Commercial services and supplies (1.0%) ACCO Brands Corp. (NON) 259,000 3,224,550 Ennis, Inc. 81,621 1,318,179 Construction and engineering (3.0%) Dycom Industries, Inc. (NON) (S) 24,700 1,808,781 Granite Construction, Inc. 39,500 2,330,105 MasTec, Inc. (NON) 85,500 3,244,725 Orion Marine Group, Inc. (NON) 309,500 3,085,715 Quanta Services, Inc. (NON) 79,900 2,694,228 Construction materials (0.5%) Summit Materials, Inc. Class A (NON) 86,400 2,053,728 Consumer finance (1.1%) Encore Capital Group, Inc. (NON) (S) 94,440 2,592,378 EZCORP, Inc. Class A (NON) 200,462 2,335,382 Containers and packaging (0.6%) Greif, Inc. Class A 47,200 2,424,664 Diversified consumer services (1.2%) Carriage Services, Inc. 88,900 2,412,746 DeVry Education Group, Inc. 88,200 2,632,770 Electric utilities (2.5%) ALLETE, Inc. 41,700 2,577,894 IDACORP, Inc. 48,800 3,716,120 PNM Resources, Inc. 72,000 2,275,200 Portland General Electric Co. 52,200 2,171,520 Electrical equipment (0.5%) General Cable Corp. 109,700 2,056,875 Electronic equipment, instruments, and components (2.8%) Anixter International, Inc. (NON) 30,100 2,352,315 Belden, Inc. 29,600 2,187,440 Jabil Circuit, Inc. 96,600 2,043,090 Orbotech, Ltd. (Israel) (NON) 117,500 3,721,225 Sanmina Corp. (NON) 51,800 1,701,630 Energy equipment and services (1.2%) Independence Contract Drilling, Inc. (NON) 173,036 975,923 Patterson-UTI Energy, Inc. 152,000 4,053,840 Equity real estate investment trusts (REITs) (7.2%) American Assets Trust, Inc. 68,701 2,752,162 Apartment Investment & Management Co. Class A 47,700 2,008,170 CBL & Associates Properties, Inc. 175,600 2,082,616 Education Realty Trust, Inc. 46,564 1,890,498 EPR Properties 22,900 1,592,466 Equity Commonwealth (NON) 81,800 2,378,744 Healthcare Trust of America, Inc. Class A 34,750 982,730 iStar, Inc. (NON) (S) 212,200 2,593,084 LTC Properties, Inc. 40,200 1,827,492 NorthStar Realty Finance Corp. 156,900 2,375,466 Paramount Group, Inc. 126,900 1,994,868 Rayonier, Inc. 114,600 3,038,046 Summit Hotel Properties, Inc. 260,314 3,701,665 Tanger Factory Outlet Centers, Inc. 62,800 2,164,716 Food and staples retail (0.9%) SpartanNash Co. 69,090 2,501,749 SUPERVALU, Inc. (NON) 327,100 1,517,744 Food products (0.7%) Nomad Foods, Ltd. (United Kingdom) (NON) 171,200 1,610,992 Sanderson Farms, Inc. (S) 19,200 1,548,480 Gas utilities (0.6%) Southwest Gas Corp. 37,000 2,742,810 Health-care providers and services (1.9%) AMN Healthcare Services, Inc. (NON) (S) 87,800 2,923,740 Ensign Group, Inc. (The) 142,071 3,071,575 Fulgent Genetics, Inc. (NON) (S) 218,282 2,176,272 Hotels, restaurants, and leisure (2.6%) Bloomin' Brands, Inc. 98,200 1,826,520 ClubCorp Holdings, Inc. 163,600 2,126,800 Del Taco Restaurants, Inc. (NON) (S) 205,503 2,983,904 Marriott Vacations Worldwide Corp. 30,400 2,360,256 Penn National Gaming, Inc. (NON) 155,100 2,059,728 Household durables (0.6%) Century Communities, Inc. (NON) 133,700 2,774,275 Independent power and renewable electricity producers (0.3%) Dynegy, Inc. (NON) (S) 127,800 1,105,470 Insurance (5.7%) Allied World Assurance Co. Holdings AG 45,200 2,115,812 American Financial Group, Inc. 35,732 2,938,242 AMERISAFE, Inc. 42,100 2,675,455 Employers Holdings, Inc. 76,100 2,690,135 Hanover Insurance Group, Inc. (The) 31,700 2,744,903 Maiden Holdings, Ltd. (Bermuda) 160,700 2,474,780 National General Holdings Corp. 81,400 1,838,826 Reinsurance Group of America, Inc. 31,719 3,871,304 Validus Holdings, Ltd. 61,613 3,348,050 Internet and direct marketing retail (0.2%) FTD Cos., Inc. (NON) 40,000 914,400 Internet software and services (1.7%) GTT Communications, Inc. (NON) 152,400 3,870,960 j2 Global, Inc. 50,000 3,675,500 IT Services (0.7%) Convergys Corp. 83,300 2,154,971 Everi Holdings, Inc. (NON) 445,000 961,200 Leisure products (0.6%) Brunswick Corp. 53,100 2,661,372 Life sciences tools and services (0.4%) VWR Corp. (NON) 64,531 1,755,243 Machinery (1.0%) EnPro Industries, Inc. 34,500 2,097,600 Kadant, Inc. 33,700 2,109,620 Media (0.9%) Live Nation Entertainment, Inc. (NON) 78,000 2,159,040 Madison Square Garden Co. (The) Class A (NON) 9,766 1,695,768 Metals and mining (0.7%) Ferroglobe PLC (United Kingdom) (S) 270,395 3,085,207 Ferroglobe Representation & Warranty Insurance Trust (F) 270,395 — Mortgage real estate investment trusts (REITs) (0.3%) Cherry Hill Mortgage Investment Corp. 64,338 1,139,426 Multi-utilities (0.8%) Avista Corp. 86,200 3,488,514 Oil, gas, and consumable fuels (5.0%) Aegean Marine Petroleum Network, Inc. (Greece) 275,315 3,097,294 Callon Petroleum Co. (NON) 199,184 3,513,606 Energen Corp. 75,300 4,673,871 Gulfport Energy Corp. (NON) 102,100 2,622,949 PBF Energy, Inc. Class A (S) 99,700 2,391,803 PDC Energy, Inc. (NON) 42,200 3,141,790 Ring Energy, Inc. (NON) 168,909 2,162,035 Personal products (0.4%) Edgewell Personal Care Co. (NON) 22,000 1,741,080 Real estate management and development (0.7%) RE/MAX Holdings, Inc. Class A 60,020 2,940,980 Road and rail (1.8%) Marten Transport, Ltd. 96,500 2,349,775 Saia, Inc. (NON) 62,700 2,617,725 YRC Worldwide, Inc. (NON) (S) 235,100 2,981,068 Semiconductors and semiconductor equipment (5.1%) Advanced Energy Industries, Inc. (NON) 48,700 2,688,727 FormFactor, Inc. (NON) 316,300 3,542,560 Integrated Device Technology, Inc. (NON) 140,100 3,278,340 MaxLinear, Inc. Class A (NON) 144,600 2,954,178 Teradyne, Inc. 83,500 2,035,730 Tessera Technologies, Inc. 99,400 3,936,240 Tower Semiconductor, Ltd. (Israel) (NON) (S) 206,500 3,708,740 Technology hardware, storage, and peripherals (1.9%) BancTec, Inc. 144A CVR (F) 160,833 — Logitech International SA (Switzerland) (S) 54,410 1,331,957 NCR Corp. (NON) 87,900 3,406,125 Super Micro Computer, Inc. (NON) 131,000 3,582,850 Thrifts and mortgage finance (5.9%) BofI Holding, Inc. (NON) (S) 94,600 2,235,398 First Defiance Financial Corp. 68,400 3,166,236 Flagstar Bancorp, Inc. (NON) 50,600 1,425,908 HomeStreet, Inc. (NON) 91,600 2,660,980 Meta Financial Group, Inc. 42,100 3,828,995 NMI Holdings, Inc. Class A (NON) 297,600 2,559,360 Provident Financial Services, Inc. 72,400 1,950,456 Walker & Dunlop, Inc. (NON) 108,349 3,184,377 Washington Federal, Inc. 66,600 2,161,170 WSFS Financial Corp. 61,600 2,627,238 Trading companies and distributors (0.5%) BMC Stock Holdings, Inc. (NON) 126,400 2,382,640 Total common stocks (cost $316,388,913) INVESTMENT COMPANIES (2.4%) (a) Shares Value Hercules Capital, Inc. 173,323 $2,367,592 Medley Capital Corp. 255,800 2,002,914 Solar Capital, Ltd. 95,758 1,939,100 TCP Capital Corp. 105,048 1,774,261 TriplePoint Venture Growth BDC Corp. (S) 180,574 2,224,672 Total investment companies (cost $10,342,479) SHORT-TERM INVESTMENTS (11.8%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.73% (AFF) (d) 27,569,100 $27,569,100 Putnam Short Term Investment Fund 0.51% (AFF) 23,759,997 23,759,997 Total short-term investments (cost $51,329,097) TOTAL INVESTMENTS Total investments (cost $378,060,489) (b) Key to holding's currency abbreviations CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2016 through November 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $435,223,803. (b) The aggregate identified cost on a tax basis is $378,444,419, resulting in gross unrealized appreciation and depreciation of $94,189,351 and $10,668,693, respectively, or net unrealized appreciation of $83,520,658. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC* $30,348,693 $111,026,863 $113,806,456 $112,733 $27,569,100 Putnam Short Term Investment Fund** 39,503,378 94,941,865 110,685,246 101,501 23,759,997 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $27,569,100, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $26,593,356. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $35,116,975 $— $— Consumer staples 10,451,274 — — Energy 26,633,111 — — Financials 134,302,407 — — Health care 15,418,855 — — Industrials 51,376,216 — — Information technology 53,133,778 — —** Materials 21,493,594 — —** Real estate 34,323,703 — — Utilities 18,077,528 — — Total common stocks — — Investment companies 10,308,539 — — Short-term investments 23,759,997 27,569,100 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. ** Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: January 26, 2017
